United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2305
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Sergio Hernandez,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: October 28, 1997
                                Filed: October 30, 1997
                                    ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       After completing an 18-month prison term for a drug-distribution charge to which
he had pleaded guilty, Sergio Hernandez was deported to Mexico. During the three-
year supervised release portion of his drug sentence, Hernandez returned to the United
States where he was arrested for assault and firearm charges. Based upon these events,
Hernandez&s probation officer petitioned the District Court1 to revoke Hernandez&s
supervised release. Following Hernandez&s guilty plea to a separate charge of illegal



      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
re-entry, in violation of 8 U.S.C. § 1326(a) (1994), and his admission that the re-entry
violated his supervised release, the Court revoked Hernandez&s supervised release and
sentenced him to two years imprisonment. Hernandez appeals, arguing that the District
Court erred in sentencing him in excess of the Guidelines revocation imprisonment
range. We disagree, and affirm Hernandez&s revocation sentence.

       When a district court finds that a defendant has violated a condition of his
supervised release, the court may revoke supervised release, “and require the defendant
to serve in prison all or part of the term of supervised release authorized by statute for
the offense that resulted in such term of supervised release without credit for time
previously served on postrelease supervision.” 18 U.S.C. § 3583(e)(3) (1994). Upon
our careful review of the record, we conclude the District Court did not abuse its
discretion in departing from the Guidelines range suggested under U.S. Sentencing
Guidelines Manual § 7B1.4, p.s. (1995) (range of imprisonment available upon
revocation). See United States v. Carr, 66 F.3d 981, 983 (8th Cir. 1995) (per curiam)
(Chapter 7 Guidelines are advisory and non-binding; District Court may depart from
revocation imprisonment range when, in its considered discretion, such departure is
warranted); United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (revocation
sentence reviewed for abuse of discretion). Hernandez&s revocation prison sentence
did not exceed the maximum prison term authorized under section 3583(e)(3), the
District Court specifically stated it had considered the factors set forth in 18 U.S.C.
§§ 3553 and 3583 (1994), and the Court&s stated reasons for imposing the two-year
term reflect consideration of those factors.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                           -2-